IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                              :   No. 2081 Disciplinary Docket No. 3
                                              :
JENNIFER KATHRYN P. MONDESIRE                 :   Board File No. C1-14-404
                                              :
                                              :   (Municipal Court of Philadelphia, Docket
                                              :   Nos. MC-51-CR-0018264-2014 and
                                              :   MC-51-CR-0018265-2014)
                                              :
                                              :   Attorney Registration No. 91659
                                              :   (Philadelphia)


                                        ORDER


PER CURIAM:



              AND NOW, this 6th day of August, 2014, Jennifer Kathryn P. Mondesire, a

member of the Bar of this Commonwealth, having been adjudged incompetent to

proceed to trial in two criminal cases filed in the Municipal Court of Philadelphia, it is

              ORDERED that Jennifer Kathryn P. Mondesire be immediately transferred

to inactive status pursuant to Rule 301(c), Pa.R.D.E., for an indefinite period and until

further Order of the Court. Respondent shall comply with all of the provisions of Rule

217, Pa.R.D.E.